DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of Claims 1-6, 8, 9, and 11-15, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and  8-15, of copending Application No. 16/491,103, are withdrawn in light of the Applicant’s arguments.
The previous rejection of Claims 4, and 5, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1, and 3-15, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are recited on page 7-8 of Office Action mail dated 03/29/2021, which are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments, filed 06/29/2021, with respect to Claims 1-6, 8, 9, and 11-15, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and  8-15, of copending Application No. 16/491,103  have been fully considered and are persuasive.  The rejection of Claims 1-6, 8, 9, and 11-15, has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/Examiner, Art Unit 1766